Citation Nr: 1025286	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
sinusitis from April 19, 1993 to February 7, 1995.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

The appellant had active service from January 1979 to January 
1982.

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 1994 decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in which the RO, in part, granted service connection for 
sinusitis and assigned a 10 percent evaluation effective from 
April 19, 1993, the date of receipt of claim.  In June 2000, the 
Board, in part, denied an initial evaluation in excess of 10 
percent from April 19, 1993 to February 8, 1995, but assigned an 
increased rating of 30 percent from February 8, 1995.  The 
appellant appealed the Board's June 2000 decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  In 
May 2001, the Court granted a Joint Motion for Remand of the June 
2000 Board decision.  Thereafter, Board remanded the appeal for 
additional development in September 2003.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In August 2005, the Board denied an initial evaluation in excess 
of 10 percent from April 19, 2003 to February 8, 1995, denied an 
evaluation in excess of 30 percent from February 8, 1995 to June 
12, 2004, but granted an increased evaluation of 50 percent from 
June 12, 2004.  The appellant appealed the assigned ratings to 
the Court.  In July 2007, the Court vacated the August 2005 Board 
decision with respect to the dates the appellant's increased 
evaluations were assigned and remanded for further development. 
See June 2007 CAVC memorandum decision.   

In a March 2008 decision, the Board denied an initial evaluation 
in excess of 10 percent from April 19, 2003 to February 8, 1995, 
denied an evaluation in excess of 30 percent from February 8, 
1993 to April 15, 2003 and changed the effective date assigned to 
the appellant's 50 percent evaluation from June 12, 2004 to April 
16, 2003.  The appellant appealed the Board's decision to the 
Court.  In December 2009, Court issued a memorandum decision in 
which it affirmed in part and set aside in part the Board's March 
2008 decision. See December 2009 CAVC memorandum decision.  The 
case has since been returned to the Board for further review.  

In its December 2009 memorandum decision, the Court affirmed the 
Board's assignment of April 16, 2003 as the effective date for 
the Appellant's increased disability rating of 50 percent. Id., 
p. 4.  In doing so, the Court implicitly affirmed the Board's 
finding that the appellant's service-connected sinusitis 
symptomatology did not meet the rating criteria for the 
assignment of a 50 percent disability rating prior to April 16, 
2003; and thus, the assignment of a 30 percent disability rating 
from February 8, 1995 to April 15, 2003 was appropriate. Id.  
However, the Court vacated and remanded the portion of the 
Board's March 2008 decision pertaining to the assignment of 
February 7, 1995 as the effective date for the appellant's 
increased rating of 30 percent. Id., pgs. 5-6.  Thus, it appears 
the sole issue before the Board is whether the appellant is 
entitled to an initial disability rating in excess of 10 percent 
for sinusitis from April 19, 1993 to February 7, 1995.
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  From April 19, 1993 to February 7, 1995, the appellant's 
symptoms of sinusitis were manifested by chronic headaches, left 
maxillary sinus tenderness, congestion, wheezing and occasional 
purulent discharge. 


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the criteria for an 
initial evaluation of 30 percent for sinusitis from April 19, 
1993 to February 7, 1995 have been met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic Code 6513 
(effective prior to October 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Turning to the facts of this case, the Board observes that this 
appeal arises from the RO's initial assignment of a disability 
rating upon awarding service connection for sinusitis in 1994.  
In cases such as this one, the Court has held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  Thus, at the time of the VCAA's enactment, VA no longer 
had any further duty to notify the appellant on how to 
substantiate his sinusitis claim because his claim was 
substantiated in April 1994.  Regardless of the foregoing, the 
Board finds that a letter dated in May 2004 fully satisfied the 
duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Nevertheless, since this decision represents a complete grant of 
the appellant's appeal in regards to his claim of entitlement to 
an increased rating in excess of 10 percent from April 19, 1993 
to February 8, 1995, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements of 
the VCAA.  As such, the Board will dispense with any further 
discussion of the VCAA and will proceed to the merits of the 
issue.  

B.  Increased rating in excess of 10 percent for sinusitis from 
4/19/93 to 2/7/95

As noted above, this appeal arises from an original claim for 
compensation benefits and an April 1994 rating decision which, in 
part, granted service connection for sinusitis and assigned a 10 
percent evaluation effective April 19, 1993.  The appellant was 
subsequently assigned an increased rating to 30 percent, 
effective from February 8, 1995 and to 50 percent from June 12, 
2004.  For reasons set forth in the Introduction of this opinion, 
the sole issue before the Board is whether the appellant is 
entitled to an increased rating in excess of 10 percent from 
April 19, 1993 (the date he submitted his service connection 
claim) to February 7, 1995 (the date his disability rating was 
increased from 10 percent to 30 percent).  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions and 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. § 
4.3.  While a veteran's entire history is reviewed when making a 
disability determination (38 C.F.R. § 4.1), where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in Fenderson v. West, supra, the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, as here, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period. See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based, as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with experience.  
In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).

The appellant's service-connected sinusitis has previously been 
evaluated (overall) under two sets of rating criteria pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6513.  In this regard, the 
Board observes that during the pendency of this appeal, the 
rating criteria for evaluating disabilities of the respiratory 
system were amended, effective from October 7, 1996.  Generally, 
the Board is required to consider any claim in light of both the 
former and revised schedular rating criteria to determine whether 
an increased evaluation is warranted.  However, VA's Office of 
General Counsel has determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  Thus, a 
veteran gets the benefit of having both the old regulation and 
the new regulation considered only for the time period after the 
change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  As 
the issue on appeal exclusively involves the time frame from 
April 19, 1993 to February 7, 1995, the appellant's sinusitis 
must be rated under the old rating criteria. 


Prior to October 7, 1996, Diagnostic Code 6513 provided for a 
noncompensable (zero percent) rating with x-ray manifestations 
only or symptoms mild or occasional sinusitis.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  A 30 percent rating 
was assigned with severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent discharge or 
crusting reflecting purulence.  Lastly, a 50 percent rating was 
assigned for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  

In the December 2009 memorandum decision, the Court indicated, in 
part, that the Board essentially found in March 2008 that the 
appellant experienced chronic headaches prior to February 1995, 
but denied an increased rating in excess of 10 percent on the 
basis of a lack of objective evidence of severe sinusitis with 
evidence of purulent discharge. December 2009 CAVC memorandum 
decision, p. 5.  In doing so, the Court stated that the Board 
failed to discuss all relevant evidence in the record regarding 
purulent discharge, to specifically include VA medical records 
dated in September 1994 and January 1995 that referenced the 
appellant's congestion and purulent nasal discharge. Id., p. 6; 
see also July 2007 CAVC memorandum decision, pgs. 4-5.  As such, 
the Court remanded the issue of the effective date assigned to 
the appellant's 30 percent disability rating for readjudication, 
to include all relevant evidence. Id.  

Turning to the record in this case, the Board observes that the 
medical evidence from the date of the appellant's original claim 
in April 1993 to February 1995  includes two VA examinations 
reports dated in May 1993 and February 1995, and numerous VA 
outpatient notes.  

During his May 1993 VA examination, the appellant reported a long 
history of sinus problems that generally resolved with over the 
counter medication but occasionally required antibiotic 
treatment. See May 1993 VA examination report.  The appellant 
indicated that he had almost continuous fluxuations in his 
ability to breathe through the nose, with almost always having 
some chronic nasal congestion. Id.  Physical examination at that 
time revealed some inferior turbinate hypertrophy and generalized 
mucosal edema, without mucopus (purulent discharge).  Ultimately, 
the appellant was diagnosed with a history of clear allergic 
rhinitis and secondary sinusitis.  The VA examiner indicated that 
the appellant would require a further allergy evaluation and 
likely desensitization therapy. Id.  

VA outpatient notes from April 1993 to February 1995 show that 
the appellant was seen on numerous occasions, often with 
complaints of sinusitis.  On most occasions, including when seen 
for problems unrelated to his sinuses, the appellant complained 
of chronic headaches.  While these records do not specifically 
reveal objective findings of sinusitis, the appellant was 
continually noted to have mild to moderate tenderness on the left 
side of his face, primarily on the left maxillary sinus; and was 
actually placed on antibiotics twice for sinusitis.  

Beginning in June 1994, in addition to chronic headaches, the 
appellant's complaints included shortness of breath, wheezing and 
chest pains.  X-ray studies taken at that time showed the 
appellant had a soft tissue density in the left maxillary, but no 
air fluid level.  The appellant's other paranasal sinuses were 
found to be well developed and aerated.  At that time, the 
appellant's medical examiner indicated that his soft tissue 
density was consistent with sinusitis; and the appellant was 
given antibiotics.  When seen four days later, the appellant's 
sinuses were clear.  The diagnosis was resolving sinusitis. See 
VA medical records dated in June 1994.  

When seen in July 1994, the appellant complained of headaches and 
abdominal cramping.  No specific findings were noted and the 
diagnosis was acute sinusitis and gastroenteritis. See July 1994 
VA medical records.  When seen in September, October, and 
November 1994, the appellant again complained of chronic 
headaches and congestion.  Maxillary sinus tenderness was noted 
during those times; and the appellant was diagnosed with, among 
other things, rhinitis, asthma and sinusitis. See VA medical 
records dated in September 1994, October 1994 and November 1994.  
While no specific objective findings of sinusitis, purulent 
discharge or crusting reflecting purulence were noted in the 
October 1994 and November 1994 medical records, a notation of 
purulent nasal discharge was reported in the appellant's 
September 1994 VA medical records. Id.  


Thereafter, the appellant underwent a CT scan of the sinuses in 
October 1994 which revealed a small amount of fluid in the left 
maxillary sinus compatible with mild sinusitis.  The remainder of 
the sinuses were clear.  In November 1994, the only objective 
finding was hypoplastic left maxillary sinus; and the VA examiner 
noted that there was no evidence of any sinus disease. Id.  

When seen in December 1994, the appellant complained of severe 
headaches and chest pains for the previous two months.  On 
examination, there were no acute symptoms of sinusitis.  However, 
a CT scan showed the same mucosal thickening along the posterior 
medial aspect of the left maxillary sinus which was present on 
the earlier scan in October 1994, but no fluid.  The assessment 
at that time was allergic asthma. See VA medical records dated in 
December 1994.  VA medical records dated in February 1995 
revealed that the appellant's sinuses contained a boggy mucosa 
over the meati and turbinates, mild tenderness over the maxillary 
sinus area, and mild airflow obstruction through both nostrils.  
Inspiratory and expiratory wheezing was also noted; however, x-
ray studies showed no change in the appearance of the sinuses.  
The diagnoses included bronchial asthma and status post left 
Caldwell-Luc procedure for chronic sinusitis. See February 1995 
VA medical records.  

In February 1995, the appellant also underwent a second VA 
examination in relationship to his sinus claim.  At that time, 
the VA examiner noted that the appellant required emergency room 
therapy for asthmatic symptoms on at least five occasions since 
1994.  Physical examination revealed mild tenderness on the left 
maxillary sinus.  The examiner reported that the appellant had 
mild air flow obstruction through both nostrils.  X-ray studies 
showed the left maxillary sinus was smaller and more opaque than 
the right, and the remainder of the paranasal sinuses were clear.  
The VA examiner ultimately diagnosed the appellant with allergic 
rhinitis, sinusitis and bronchial asthma. See February 1995 VA 
examination report. 




After reconsidering all of the evidence of record, the Board 
finds that reasonable doubt has been raised in regards to whether 
the appellant's sinusitis symptoms prior to February 7, 1995 more 
nearly approximates the criteria for the assignment of a 30 
percent disability rating. See 38 C.F.R. § 4.7.  In making this 
finding, the Board acknowledges that the medical evidence of 
record from April 1993 to February 1995 is in conflict and the 
appellant's objective symptomatology is not entirely reflective 
of the criteria for a 30 percent disability rating.  However, the 
evidence does show that the appellant sought medical treatment on 
numerous occasions for chronic (rather than infrequent) 
headaches, experienced near constant maxillary tenderness and 
congestion during this time frame; and is noted to have had 
purulent nasal discharge on occasion.  While this evidence does 
not fulfill the criteria for the assignment of a 30 percent 
rating prior to February 1995, it is arguably more severe than 
the criteria set forth for the 10 percent evaluation presently 
assigned.  

Since VA regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 C.F.R. 
§ 4.7.  After considering the above-referenced regulation in the 
context of the facts of this case, the Board resolves reasonable 
doubt in the appellant's favor and finds that a 30 percent 
evaluation is appropriate and warranted from April 19, 1993 to 
February 7, 1995.    


ORDER

An evaluation of 30 percent for sinusitis from April 19, 1993 to 
February 7, 1995 is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


